COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Bumgardner
Argued at Richmond, Virginia


KENDALL LEE CRAWFORD
                                         MEMORANDUM OPINION * BY
v.   Record No. 1844-99-3            JUDGE RUDOLPH BUMGARDNER, III
                                              MAY 16, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF STAUNTON
                  Humes J. Franklin, Jr., Judge

          David B. Hargett (J. Paul Gregorio;
          Morrissey & Hershner, PLC; Darvin Satterwhite
          Law Office, on brief), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Upon a plea of guilty, the trial court convicted Kendall

Lee Crawford of conspiring to distribute marijuana and cocaine

in violation of Code § 18.2-256 and sentenced him to twenty

years with fourteen suspended.   The defendant argues the trial

court lacked jurisdiction to try him for the offense.     Finding

no error, we affirm.

     The arrest warrant charged the defendant with conspiring to

distribute drugs from August 15, 1996 to November 3, 1997.    The

defendant waived preliminary hearing before the general district

court, which certified the charge.   The grand jury returned an

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
indictment that also charged the conspiracy occurred from August

15, 1996 to November 3, 1997.

     The defendant moved to dismiss the indictment for lack of

jurisdiction because the defendant was still a juvenile during

part of the time charged in the conspiracy indictment.    The

defendant became an adult February 13, 1997, but the indictment

charged the conspiracy began August 15, 1996.   The trial court

denied the defendant's motion to dismiss, and over his

objection, amended the indictment to charge the defendant with

conspiring from February 13, 1997 through November 3, 1997.     The

amended indictment excluded any period of time when the

defendant was a juvenile.   The trial court re-arraigned the

defendant, and he changed his plea to guilty.

     The defendant contends that the juvenile and domestic

relations district court alone had jurisdiction over the charge

because the original warrant alleged acts committed while the

defendant was a juvenile.   He argues that amending the

indictment could not bestow jurisdiction that was lacking in the

original warrant and subsequent indictment.

     While the general district court did not have jurisdiction

over a warrant charging the defendant with crimes while he was a

juvenile, the juvenile and domestic relations district court

would not have had jurisdiction over crimes committed while he




                                - 2 -
was an adult.    Code § 19.2-231 1 permits the trial court to amend

an indictment to correct a "defect in form."    Willis v.

Commonwealth, 10 Va. App. 430, 437, 393 S.E.2d 405, 408 (1990).

A trial court can amend the indictment "provided the amendment

does not change the nature and character of the offense."     Id.

"The statute is remedial in nature and is to be liberally

construed in order to achieve the laudable purpose of avoiding

further unnecessary delay in the criminal justice process by

allowing amendment, rather than requiring re-indictment."

Thomas v. Commonwealth, 25 Va. App. 256, 262, 487 S.E.2d 289,

292 (1997) (citing Sullivan v. Commonwealth, 157 Va. 867,

876-77, 161 S.E. 297, 300 (1931)), aff'd, 256 Va. 38, 501 S.E.2d

391 (1998).


     1
         Code § 19.2-231 provides:

                 If there be any defect in form in any
            indictment, . . ., or if there shall appear
            to be any variance between the allegations
            therein and the evidence offered in proof
            thereof, the court may permit amendment of
            such indictment, . . ., at any time before
            the jury returns a verdict or the court
            finds the accused guilty or not guilty,
            provided the amendment does not change the
            nature or character of the offense charged.
            After any such amendment the accused shall
            be arraigned on the indictment, . . . as
            amended, and shall be allowed to plead anew
            thereto, if he so desires, and the trial
            shall proceed as if no amendment had been
            made; but if the court finds that such
            amendment operates as a surprise to the
            accused, he shall be entitled, upon request,
            to a continuance of the case for a
            reasonable time.

                                - 3 -
     In this case, the amendment to the indictment did not

change the nature and character of the offense charged.    It

reduced the time during which it charged the defendant with

conspiring to distribute drugs.    The amendment did not expand

the dates specified in the original offense or shift the periods

encompassed by the charge.     Cf. Crawford v. Commonwealth, 23 Va.

App. 661, 665, 479 S.E.2d 84, 86 (1996) (en banc) (court should

grant continuance where amended indictment alleged new offense

dates and defendant presented alibi defense).

     The amended indictment did not substantively alter the

charge against the defendant.    It charged the defendant under

the same code section and alleged the same acts in furtherance

of the conspiracy.   See Thomas, 25 Va. App. at 262, 487 S.E.2d

at 292 (amended indictment altered habitual offender offense

from "having been once or more previously convicted and

sentenced for a like offense" to "being a second or subsequent

offense"); Sullivan, 157 Va. at 876, 161 S.E. at 300 (amendment

authorizing greater punishment does not change character of

offense charged).

     The defendant pled guilty to the indictment as amended and

stipulated the evidence.     See Fontaine v. Commonwealth, 25 Va.

App. 156, 165, 487 S.E.2d 241, 245 (1997) (court is authorized

to enter judgment where defendant acquiesces to being found

guilty of charge set forth in amended indictment).    The trial

court noted that it convicted the defendant only for acts that

                                 - 4 -
occurred after the defendant became an adult.   The trial court

further stated, "[a]ny sentencing that's done is going to be

done with respect to acts that were stipulated and took place

after [the defendant] turned eighteen."

     We conclude that the trial court had jurisdiction to try

the offense.   Accordingly, we affirm the conviction.

                                                         Affirmed.




                               - 5 -